Citation Nr: 1014836	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In September 2008, the Board remanded this case for 
additional evidentiary development.  For the reasons 
indicated below, the appeal is again remanded to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for respiratory 
disorder, claimed as a residual of inservice asbestos 
exposure.  Specifically, he alleges that he was exposed to 
asbestos while performing inservice firefighting and ship 
maintenance duties.  

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In January 2006, a VA respiratory examination was conducted.  
The examination report concluded with a diagnosis of findings 
consistent with mild chronic obstructive pulmonary disease, 
with normal x-ray examination and pulmonary function tests.  
The report also noted that there was no clinical evidence of 
asbestos exposure.  The VA examiner then opined that the 
Veteran's current respiratory findings are most likely 
secondary to long term cigarette smoking, and are not likely 
due to asbestos exposure.

Subsequent treatment records which were added to the 
Veteran's claims file include a June 2007 computed tomography 
(CT) scan of the lungs which noted an impression of scattered 
patchy infiltrates in the right lung base and right mid lung 
that were nonspecific.  Moreover, private treatment records, 
beginning in August 1996, revealed treatment for chronic 
bronchitis, a condition for which the Veteran received 
treatment during service in January 1968.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The newly obtained post service records showing findings of 
scattered patchy lung infiltrates, as well as bronchitis, to 
be significant in this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, a new VA examination should be 
conducted to determine the etiology of any current 
respiratory disorder found.  

Accordingly, the case is remanded for the following actions: 

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current respiratory disorder found, to 
include as a result of asbestos exposure.  
All indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service treatment 
records, to include inservice treatment 
for bronchitis in January 1968 and chest 
congestion in October 1970; the Veteran's 
statements; other lay statements; and 
private and VA clinical findings and 
evaluations reports, to include post 
service treatment for bronchitis, 
beginning in August 1996, and the July 
2007 CT scan noting scattered patches of 
infiltrates in the right lung, the 
examiner must identify all current 
respiratory disorders found, and indicate 
whether any respiratory disorder found is 
related to the Veteran's military service, 
to include, but not limited to, as a 
result of asbestos exposure.  The examiner 
must reconcile all conflicting diagnoses.  
A complete rationale must be provided for 
all opinions expressed.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, it must 
be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the January 2010 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


